Citation Nr: 0706921	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  00-17 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for asthma, including 
claimed as a manifestation of an undiagnosed respiratory 
illness.  

2.  Entitlement to service connection for a stomach disorder, 
including claimed as a manifestation of an undiagnosed 
illness.  

3.  Entitlement to service connection for fatigue, including 
claimed as a manifestation of an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from February 1990 to April 
1992, to include service in Southwest Asia from October 1990 
to April 1991.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the case in December 2005 for development 
of the appealed claims.  Following that remand, the RO in 
September 2006 granted service connection for headaches, 
which was a full grant of the benefit sought.  Hence, there 
is no longer a case in controversy for review by the Board as 
to that issue.

The issues of entitlement to service connection for fatigue 
and entitlement to service connection for a stomach disorder 
are addressed in the Remand portion of the decision, below, 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notification when 
further action is required on the part of the appellant.


FINDINGS OF FACT

The evidence is in approximate balance as to whether asthma 
developed in service and has persisted to the present time.  

CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for service connection for asthma are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In view of the 
favorable disposition herein, the Board finds that further 
discussion of he VCAA is unnecessary.

II.  Law and Regulations Governing Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

III.  Service Connection for Asthma

Service medical records show treatment for repeated colds, 
with associated chest congestion.  The veteran's report of 
medical history upon service separation in March 1992 noted 
his complaint of chest pain with running in the past year, 
though none within the past six months.  

A September 1992 private treatment evaluation for complaints 
of chest congestion with cold-like symptoms revealed 
inspiratory and expiratory wheezes in all lung fields, with 
the lungs clearing upon Albuterol nebulizer treatment. 
Asthma/ bronchitis was assessed, and a metered dose inhaler 
was prescribed.  

Treatment records in the years thereafter up to the present, 
including a documented continuing prescription for an 
Albuterol inhaler in August 2006 for use through August of 
2007, show an ongoing assessment of asthma and treatment for 
that condition.  

The veteran was to be afforded a VA  examination in March 
2006, but failed to appear for that examination due to VA's 
failure to provide timely notice of the examination to him at 
his most recent address of record, as detailed in the Remand, 
below.  However, the VA examiner commendably still reviewed 
the claims folder, noting the veteran's history of asthma.  
The examiner opined that the veteran's asthma began in 
service with symptom as noted in service medical records, 
with diagnosis and treatment shortly after service and 
persistence of the condition thereafter, controlled with 
medication.  The examiner opined that it is as likely as not 
that the veteran was already manifesting signs and symptoms 
of asthma in service, with overt asthma confirmed within 
months following service.  

Based upon the medical evidence of record showing it to be as 
likely as not that there has been continuity of symptoms from 
service, and the medical opinion provided, the Board finds 
that the reasonable doubt doctrine favors a grant of service 
connection for asthma.   


ORDER

Service connection for asthma is granted. 


REMAND

I.  Persian Gulf Development; Claimed Stomach Disorder and 
Chronic Fatigue Syndrome

The veteran contends that he suffers from a disability which 
is a manifestation of undiagnosed illness resulting from his 
service in the Persian Gulf region during Operation Desert 
Shield/Desert Storm.  He is a Persian Gulf War veteran, 
having served in the Southwest Asia Theater of operations 
during the Persian Gulf War between October 1990 and April 
1991.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d). 

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):  (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms:  (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

In addition, under section 3.317, the term "medically 
unexplained chronic multi symptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multi symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, there is no requirement 
that there be competent evidence of a nexus between the 
claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.  

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under §section 3.317.  However, service connection 
may still be granted under section 3.303(d) if the Sanchez-
Benitez rule is not violated.

Here, the Board does not find that additional development of 
the evidentiary record is warranted beyond obtaining 
additional records as reported by the veteran, and VA 
examinations to address the disabilities claimed.  Direct 
service connection questions should be addressed by the VA 
medical examiners upon remand.  

The Board in December 2005 remanded claims including 
entitlement to service connection for a stomach disorder and 
fatigue (two separate claims).  This development was to 
include VA examinations to address any current disability, 
the question of an undiagnosed illness, and otherwise 
etiology as related to service.  

A review of the record reveals that the veteran likely failed 
to appear for a scheduled March 2006 VA examination because 
of a failure to send the notice of that examination to his 
most recent address of record.  In a May 2004 authorization 
to release medical records the veteran provided a more recent 
address than that used for the March 2006 notice for the 
March 2006 examination.  In addition - and this is 
particularly disheartening, if accurate - it would appear 
that the notification letter is dated on March 3, 2006, which 
is the same date as the scheduled examination, and hence 
there would have been no possibility of notice even if the 
letter had been sent to the correct location.  

In this case, a VA physician in March 2006 upon the veteran's 
failure to appear for the VA examination to address claimed 
disabilities, addressed the veteran's claimed stomach 
disorder and fatigue based on his review of the claims file, 
finding that the veteran did not have chronic fatigue 
syndrome meeting criteria for that disorder, and also did not 
have an undiagnosed stomach disorder.  The physician 
concluded that the veteran had gastroesophageal reflux 
disease, a diagnosed condition, as the basis for his stomach 
complaints.  

However, as noted, the veteran was not afforded the VA 
examination requested by the December 2005 Board Remand.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As 
discussed below, at the least, additional development is 
required before the veteran's claim for service connection 
for a stomach disorder may be sustained (if at all).  Because 
the question of the presence of chronic fatigue syndrome, as 
diagnosed by a March 2000 VA examiner, is called into 
question by the VA physician's assessment in March 2006, 
remand for another attempt at a VA examination addressing 
that claim is also required.  

II.  Stomach Disorder Claim Development

Service medical records show but a single treatment in June 
1991 for a stomach condition, which was not associated with 
assessed viral syndrome.  Indigestion was then assessed and 
Mylanta prescribed.  A prior treatment in July 1990 included 
a prescription of Mylanta as well as clear fluids and 
Tylenol, but this was based on findings inclusive of only 
headaches and nausea, with a diagnosis of viral syndrome.  
The veteran's service separation examination in February 1992 
fails to present any findings or diagnoses of 
gastrointestinal conditions.  

An October 1995 VA general examination report noted that the 
veteran was without digestive system complaints, and with 
negative findings upon examination.  No gastrointestinal 
disorder was diagnosed.  

In a July 1998 claim statement, the veteran listed multiple 
disorders that he claimed afflicted him since he left 
service.  However, he did not mention a gastrointestinal 
disorder.  

The veteran was treated in July 1999 for complaints of sharp, 
shooting pain in the pectoral area occurring twice per month.  
The examiner reported no findings upon examination to which 
to attribute the pain, and diagnosed atypical chest pain.  

Upon VA gastrointestinal examination in March 2000 for 
compensation purposes, the veteran reported chest pain with 
onset in 1998, allegedly attributed to gas and a stomach 
condition, with ranitidine prescribed.  The veteran 
complained of symptoms presenting at varying intervals, 
including vomiting, diarrhea, colic, and distension.  The 
examiner found generalized abdominal tenderness upon 
examination, and diagnosed irritable bowel syndrome.

Subsequent treatment records include some treatments for 
upper gastrointestinal symptoms, with Ranitidine prescribed, 
with that ongoing prescription noted in treatment records as 
recently as October 2004.  

The veteran failed to appear for a VA examination in March 
2006, apparently due to the above-noted failure to send him 
notice to his most recent address of record.  That examiner 
nonetheless reviewed the claims folder and concluded that the 
veteran was "mildly symptomatic" for gastroesophageal 
reflux disorder (GERD) in service and treated with antacids, 
with treatment after service with H2 blockers such as 
Ranitidine.  The examiner concluded that the veteran has GERD 
currently, and not an undiagnosed illness or irritable bowel 
syndrome.  

What the March 2006 VA examiner did not do was provide an 
opinion causally linking current GERD with the very limited 
symptoms of GERD presented in service.  The medical record 
lacks continuity of such symptoms, since GERD-type symptoms 
in service not attributed to systemic infections were 
documented only once in the service treatment records, the 
veteran in his July 1998 claim statement did not even allege 
symptoms prior to 1998, and indeed no post-service complaints 
or medical findings, treatments, or diagnosis of a 
gastrointestinal disorder is documented in the claims folder 
over the interval between service separation in April 1992, 
and 1998.  

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the Board concludes that a VA 
examination should again be attempted for an opinion 
addressing etiology of any stomach disorder as related to 
service.  

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's authorization and 
assistance, as appropriate, obtain any 
additional pertinent medical or other 
records and associate them with the claims 
folder.  In this regard, send the veteran 
a development letter expressly asking 
about any unobtained records of treatment 
for the claimed fatigue and stomach 
disorder.  

2.  Arrange for the veteran to be afforded 
an examination by a physician experienced 
in diagnosis and treatment of undiagnosed 
illnesses.  Timely notify the veteran of 
the pending examination by a letter sent 
to his last known address of record.  
Document that notice and any reply from 
the veteran or his authorized 
representative in the claims file.  

a.  Make the claims file, and a copy of 
the criteria under 38 C.F.R. § 3.317 
(to include the provisions that were 
amended effective March 1, 2002) and 38 
C.F.R. § 4.88a available to the 
examiner for review in conjunction with 
the examination.

b.  The examiner should determine 
whether the veteran has chronic 
disability(ies) manifested by symptoms 
including fatigue, and if so, whether 
such disability is consistent with a 
clinical diagnosis of chronic fatigue 
syndrome (CFS) made under 38 C.F.R. § 
4.88a or is due to undiagnosed 
illness(es).

c.  If any symptoms such as fatigue 
and/or sleep disturbances are 
attributed to a known clinical 
diagnosis, the examiner should opine as 
to whether it is at least as likely as 
not that the disability was incurred 
during service or is otherwise related 
to service.

d.  The examiner must explain the 
rationale for all opinions given.  The 
examiner should review past VA medical 
evaluations in March 2000 and March 
2006, and explain his/her differing 
conclusions or otherwise reconcile 
current opinions with those of record.

3.  Arrange for the veteran to be afforded 
an examination by a physician experienced 
in diagnosis and treatment of undiagnosed 
illnesses, and also with professional 
understanding of gastrointestinal 
disorders.  Timely notify the veteran of 
the pending examination by a letter sent 
to his last known address of record.  
Document that notice and any reply from 
the veteran or his authorized 
representative in the claims file.

a.  Make the claims file, and a copy of 
the criteria under 38 C.F.R. § 3.317 
(to include the provisions that were 
amended effective March 1, 2002) and 38 
C.F.R. § 4.88a available to the 
examiner for review in conjunction with 
the examination.

b.  The examiner should determine 
whether the veteran has chronic 
disability(ies) manifested by a stomach 
disorder, and if so, whether such 
disability is consistent with a 
clinical diagnosis of irritable bowel 
syndrome (IBS) or gastroesophageal 
reflux disease (GERD) or some other 
intestinal disease of known diagnosis, 
or is due to undiagnosed illness(es).

c.  If any symptoms of the veteran's 
claimed stomach disorder are attributed 
to a known clinical diagnosis, the 
examiner should opine whether it is at 
least as likely as not that the 
disability was incurred during service 
or is otherwise related to service.

d.  The examiner must explain the 
rationale for all opinions given.  The 
examiner should review past VA medical 
evaluations in March 2000 and March 
2006, and explain his/her differing 
conclusions or otherwise reconcile 
current opinions with those of record.

4.  Thereafter, readjudicate the claims 
seeking service connection for fatigue and 
for a stomach disorder, both including as 
due to undiagnosed illness or other 
qualifying chronic disability in 
accordance with 38 U.S.C.A. § 1117 
(effective March 1, 2002) and the revised 
version of 38 C.F.R. § 3.317 (effective 
June 10, 2003).  If any benefits sought 
remain denied, the issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the opportunity to respond. The case 
should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


